UNITED STATES  SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2017 Commission File No. 000-30087 ADIRA ENERGY LTD. (Translation of registrant's name into English) 120 Adelaide Street West, Suite 800, Toronto, Ontario, Canada M5H 1T1 (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F]    Form 20-F [X] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) [ ] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes [ ] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SUBMITTED HEREWITH Exhibits Audited Annual Financial Statements Annual MD&A 52-109FV1 - Certification of annual Filings – CEO 52-109FV1 - Certification of annual filings – CFO SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ADIRA ENERGY LTD. Date: April 25, 2017 /s/ Gadi Levin Gadi Levin Chief Financial Officer
